Guerry, J.
In a suit for conversion of a sum of money representing wages alleged to have been assigned by the defendant to the plaintiff, where it appears that originally the defendant assigned to the plaintiff $16.50 of his wages, for which he received $15, and that thereafter and at intervals of two weeks, on four separate occasions, the defendant actually collected his wages and paid the previous assignment, and at the same time executed to the plaintiff another assignment of his wages for $16.50, for which on each occasion he received only $15, and it further appears that the plaintiff gave no notice of any of the assignments to the defendant’s employer, the only reasonable inference authorized is that the transactions were not a series of bona fide assignments of wages, but were in truth merely a loan of money at usurious interest. An action for conversion of said sum of money therefore will not lie. See, as direct authority for this ruling, Portwood v. Bennett Trading Co., 184 Ga. 617 (192 S. E. 217), and cit. The appellate division of the municipal court of Atlanta did not err in reversing the judgment of the trial judge in favor of the plaintiff, and in rendering final judgment for the defendant.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.